In an action to foreclose a mortgage, the defendant Mary M. Lamberti appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated October 13, 2010, which, inter alia, denied her motion pursuant to CPLR 3211 (a) (3) to dismiss the complaint insofar as asserted against her for lack of standing and granted that branch of the motion of Plaza Equities, LLC, which was, in effect, to be added as a party plaintiff.
Ordered that the order is affirmed, with one bill of costs.
Contrary to the appellant’s contention, under the circumstances of this case, the Supreme Court did not err in determining that Plaza Equities, LLC, the assignee of the subject note and mortgage, should be added as a party plaintiff to this foreclosure action (see Maspeth Fed. Sav. & Loan Assn. v SimonErdan, 67 AD3d 750, 751 [2009]; Central Fed. Sav. v 405 W. 45th St., 242 AD2d 512 [1997]; Signature Bank v 1775 E. 17th St., LLC, 32 Misc 3d 1240[A], 2011 NY Slip Op 51645[U] [2011]).
The appellant’s remaining contentions are without merit or refer to matter dehors the record (see Matter of Ross v Ross, 90 AD3d 669 [2011]). Rivera, J.P., Leventhal, Roman and Cohen, JJ., concur.